CHRISTIAN, J.
The offense is transporting intoxicating liquor; the punishment confinement in the penitentiary for one year.
The record contains no bills of exception.
The state proved facts as follows: Appellant was seen by officers at the residence of Mr. .Holcomb. He came out of the house with something in his hand that looked like a quart bottle of whisky, placed it under the back seat of a car, and drove the car to town. The officers followed appellant, he being at all times within their view. Upon reaching town appellant parked his car, and the officers parked near him. Appellant got out of the car and went into a building. In the meantime the officers watched the car. No one had been in the ear except appellant. When appellant returned to the ear Homer West came with him. The officers stated to the parties that they desired to search the car. West replied that it was his car and *807that there was nothing in it. Up on searching the car with West’s permission, the officers found a quart bottle of whisky under the back seat.
Appellant testified that he purchased the -whisky from Stoner Hinch; that Hinch placed the whisky in the car after it had been parked by appellant; that he (appellant) did not move the car after the whisky had been placed in it. Several of appellant’s witnesses testified that they had seen some one in the car shortly before the car was searched and that such person was not appellant.
Testifying in rebuttal for the state, Hinch denied that he had sold appellant any whisky and denied that he had placed any whisky in the car.
The jury resolved the issues against appellant, and the evidence was -amply sufficient to support their verdict and the judgment rendered thereon.
There being no error in the record, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.